Citation Nr: 1200216	
Decision Date: 01/04/12    Archive Date: 01/13/12

DOCKET NO.  06-10 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ear hearing loss.

2.  Entitlement to an increased (compensable) rating for service-connected hearing loss.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

T. Adams, Counsel



INTRODUCTION

The Veteran had active service from July 1962 to November 1964.

In a March 1965 rating decision, the RO denied a claim for service connection for bilateral hearing loss.  The Veteran appealed that decision; and, in an October 1966 decision, the Board granted service connection for right ear hearing loss, but continued to deny service connection for left ear hearing loss.  In an April 1967 rating decision, the RO implemented the grant of service connection and assigned a noncompensable rating, effective November 7, 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision in which the RO declined to reopen the claim for service connection for left ear hearing loss, and denied a claim for an increased rating for right ear hearing loss.  The Veteran filed a notice of disagreement (NOD) later that month, and the RO issued a statement of the case (SOC) in February 2006.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in March 2006.

In April 2009, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of that hearing is of record. During the hearing, the Veteran was afforded an additional 30 days in which to furnish evidence.  See 38 C.F.R. § 20.800.

In May 2009, within the 30 day abeyance period, the Veteran's attorney forwarded to the Board additional medical evidence along with a signed waiver of the Veteran's right to have that evidence considered by the agency of original jurisdiction.

In June 2009, the Board reopened the Veteran's claim for service connection for left ear hearing loss, but denied the claim on the merits.  The Board also denied the Veteran's claim for an increased (compensable) rating for service-connected right ear hearing loss.  The Veteran appealed Board's June 2009 decision to the United States Court of Appeals for Veterans Claims (Court).  In an April 2011 Court memorandum decision, the Court reversed the Board's decision, in so far as the Board found that the presumption of soundness had been rebutted with regard to the Veteran's claim for service connection for left ear hearing loss and directed that a finding of in-service incurrence of a left ear hearing disability be entered, set aside the portion of the decision in which the Board denied the Veteran's claim for a higher rating for his service-connected right ear disability, and remanded the claims to the Board for further proceedings consistent with the decision.

The Board notes that the Veteran was previously represented by Disabled American Veterans (as reflected in a March 2005 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In July 2011, the Veteran submitted a VA Form 21-22a, Appointment of Individual as Claimant's Representative, in favor of private attorney Daniel G. Krasnegor.  The Board recognizes the change in representation.

The Board's decision awarding service connection for left ear hearing loss is set forth below.  The matter of a compensable rating for service-connected bilateral hearing loss (previously, a claim for increased rating for right ear hearing loss), is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  The RO will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  Left ear hearing loss was shown in service, the Veteran currently has left ear hearing loss to an extent recognized as a disability for VA purposes, and the collective evidence (to include medical evidence opinion addressing the etiology of left ear hearing loss) tends to support a finding that left ear hearing loss was, as likely as not, incurred during the Veteran's service.

CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for left ear hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Given the favorable disposition of the claim for service connection for left ear hearing loss, the Board finds that all notification and development action needed to render a fair decision on this matter has been accomplished.

II.  Factual Background

Audiometric testing conducted prior to service, in January 1962 revealed the following pure tone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
-
30
LEFT
15
45
30
45
40

The July 1962 enlistment examination report indicates that the Veteran then had normal hearing (as measured by whispered voice testing) in each ear at that time

Audiometric testing conducted in May 1964, in conjunction with physical evaluation board proceedings, revealed the following pure tone thresholds, in decibels: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
30
40
LEFT
25
40
50
35
40

The report of the physical evaluation board proceedings in July 1964 reflects the testimony of Dr. M.L., Senior Assistant Surgeon at U.S. P.H .S. Hospital. Dr. M.L. testified, based on the January 1962 results, that the Veteran had a hearing loss disability in the left ear prior to service, and that the changes noted on the May 1964 examination were probably within the normal range of difference in the technique of doing the audiogram.  It was his opinion that the left ear acuity had not changed since entry into service.

Post service, in a June 2006 opinion, a private doctor (L.G.F.), stated that "[w]hile the exact etiology is not known, it is as likely as not that [the Veteran's] episode of otitis media while in the military could have contributed to his hearing loss in both ears.  Toxins crossing the oval and/or round window have been known to cause damage to the inner ear.  Furthermore, some antibiotic medications used for treating infections have been shown to be ototoxic.  Presuming that [the Veteran's] hearing was indeed normal prior to enlistment, as suggested by his entrance examination, it follows that the hearing loss documented in April 1964 likely occurred during his time served in the military."

Also, various written statements of the Veteran (and those provided, on his behalf, by family members, a former teacher and his representative) indicate that the Veteran's left ear hearing loss had its onset during his service.

III.  Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted in service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In adjudicating a claim for VA benefits, VA is responsible for determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Considering the pertinent evidence of record in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for left ear hearing loss is warranted.

At the outset, the Board notes that the above-cited evidence raises a question as to whether the Veteran had left ear hearing loss that existed prior to service.

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  See 38 U.S.C.A. §§ 1111, 11137 (West 2002).
In July 2003, the VA General Counsel issued a precedent opinion holding that to rebut the presumption of soundness in 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003 (July 16, 2003).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004 

In this case, as noted by the Court, the evidence does not clearly and unmistakably establish that the Veteran's left ear hearing loss pre-existed service (emphasis added).  While audiometric testing conducted prior to service, in June 1962, yielded results indicating that the Veteran had left ear hearing loss, hearing was normal on whispered voice testing conducted in conjunction with the service entrance examination, a mere one month later.  Moreover, the Veteran and other lay affiants have attested to the fact that the Veteran's hearing loss had its onset in, and not prior to, his military service.  Absent clear and unmistakable evidence that the Veteran's left ear hearing loss pre-existed service, the Veteran is entitled to the presumption of soundness as regards left ear hearing loss, and the question of in-service incurrence is for consideration.  

As noted, audiometric testing conducted in May 1964 revealed left ear hearing loss, and recent audiometric testing results confirm that the Veteran currently has left ear hearing loss to an extent recognized as a disability for VA purposes.

On the question of whether the Veteran's current left ear hearing loss was incurred during service, the Board finds that considering the totality of the record-to particularly include comments reflected in a June 2006 statement by a private physician-the collective evidence also supports a finding that there exists a medical nexus between current left ear hearing loss and service.  As indicated above, while the private physician commented that the exact etiology of the Veteran's left ear hearing loss is not known, the physician opined that, if the Veteran's hearing was normal at service entrance, as indicated, it is as likely as not that the hearing loss documented in 1964 occurred during military service.  It would logically follow, then, that the current left ear hearing loss is deemed to have been incurred during service.  The physician tended to link the hearing loss to an in-service occurrence of otitis media.  Regardless, however, his statement-the only current opinion to address the etiology of left ear hearing loss-was written in terms sufficient to permit the application of the benefit-of the-doubt doctrine.  Significantly, this opinion is not contradicted by any other competent evidence or opinion of record.   Moreover, VA adjudicators are not permitted to substitute their own judgment on a medical matter.  See, e.g., Colvin v. Derwinski, 1 Vet. App. 171, 173  (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Given the facts noted above, and with resolution of all reasonable doubt in the Veteran's favor on the question of medical nexus, the Board concludes that the criteria for service connection for left ear hearing loss are met.


ORDER

Service connection for left ear hearing loss is granted.


REMAND

The Board's review of the record reveals that further RO action on the claim remaining on appeal is warranted.

Entitlement to service connection for left ear hearing loss has now been established, with the result that the Veteran's service-connected right and left ear hearing loss are evaluated together.  38 C.F.R. § 4.85  (2011).  As the RO has not yet evaluated the Veteran's bilateral hearing loss, remand of the matter of higher rating previously characterized as involving only the right ear is warranted.

Prior to adjudicating the matter remaining on appeal, the RO should obtain and associate with the claims file all outstanding, pertinent records.  

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Winston-Salem, North Carolina, dated through March 16, 2005; however, there exists the possibility that more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding, pertinent records of VA evaluation and/or treatment of the Veteran, dated since March 16, 2005.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the matter of higher rating remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA (to include arranging for the Veteran to undergo further examination, if  appropriate)  prior to adjudicating the claim that remains on appeal.  The RO's adjudication of the claim for a higher rating for bilateral hearing loss should include specific consideration of whether "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found), pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), is appropriate.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Winston-Salem VAMC all outstanding, pertinent records of evaluation and/or treatment of the Veteran, dated since March 16, 2005.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.   If the Veteran responds, the RO should obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for the Veteran to undergo further evaluation of his hearing loss, if appropriate), the RO should adjudicate the matter of a compensable rating for bilateral hearing loss in light of all pertinent evidence and legal authority (to include consideration of whether staged rating, pursuant to Hart (cited above) is warranted).

6.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


